 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    CINDY ELLEN OCHOA, an
      individual,                                 NO. 2:18-CV-0297-TOR
 8
                               Plaintiff,
 9                                                ORDER GRANTING DEFENDANT
            v.                                    PUBLIC CONSULTING GROUP,
10                                                INC.’S MOTION TO DISMISS AND
      SERVICE EMPLOYEES                           PUBLIC PARTNERSHIPS LLC’S
11    INTERNATIONAL UNION LOCAL                   MOTION TO DISMISS
      775, an unincorporated labor
12    association, et al.,

13                             Defendants.
14         BEFORE THE COURT is Defendant Public Consulting Group, Inc.’s

15   Motion to Dismiss (ECF No. 19), and Defendant Public Partnerships LLC’s

16   Motion to Dismiss (ECF No. 20). The Motions were submitted for consideration

17   with oral argument. The Court held a hearing on April 9, 2019 in Spokane,

18   Washington. The Court has reviewed the record and files herein, and is fully

19   informed. For the reasons discussed below, the Motions (ECF Nos. 19; 20) are

20   granted.

        ORDER GRANTING DEFENDANT PUBLIC CONSULTING GROUP,
        INC.’S MOTION TO DISMISS AND PUBLIC PARTNERSHIPS LLC’S
        MOTION TO DISMISS ~ 1
 1                                     BACKGROUND

 2         The instant suit involves alleged wrongful withholding of union dues from

 3   Plaintiff Cindy Ellen Ochoa’s wages. Ochoa is an “Individual Provider” (“IP”)

 4   who provides “in-home health care services to her disabled son, under RCW

 5   74.39A.” ECF No. 1 at 2, ¶ 3. As an IP, Ochoa is employed by Governor Jay

 6   Inslee (the “State”) and is “classified as a public employee for collective

 7   bargaining purposes under RCW 41.56.” ECF No. 1 at 2-3, ¶ 3.

 8         Defendants Public Partnerships LLC (“PPL”) and Public Consulting Group,

 9   Inc. (“PCG”) (collectively, “Public” 1) provide payroll services to the State2, which

10   include processing the payment of wages and related withholdings and deductions

11   for IPs. ECF No. 1 at 4, ¶ 9, 7, ¶ 19; see ECF No. 19 at 2. As part of a collective

12   bargaining agreement between the State and Service Employees International

13   Union Local 775 (“SEIU 775”), the State directs Public to deduct union dues from

14

15   1
           Generally, the distinction between PPL and PCG is not material to resolution

16   of these motions to dismiss.

17   2
           Plaintiff asserts both PPL and PCG provide the services under contract with

18   Washington Department of Social and Health Services (“DSHS”). PCG asserts

19   they are not a party to the contract. This dispute is not material to resolution of

20   these motions to dismiss.

         ORDER GRANTING DEFENDANT PUBLIC CONSULTING GROUP,
         INC.’S MOTION TO DISMISS AND PUBLIC PARTNERSHIPS LLC’S
         MOTION TO DISMISS ~ 2
 1   the IP’s wages and remit the funds to SEIU 775. ECF No. 1 at 3, ¶ 4. Apparently,

 2   the State “relies entirely” on SEIU 775 for determining from whom dues should be

 3   withdrawn and SEIU 775 directly provides the information to Public, who

 4   processes the information accordingly. ECF No. 1 at 13, ¶¶ 52-53, 19, ¶ 79; see

 5   ECF No. 36 at 19-20, ¶ 64 (clarifying Public receives a “deduction order [] from

 6   the union”).

 7         When Ochoa first began working as an IP in 2012, union dues were

 8   automatically deducted from every IP’s pay. See ECF No. 1 at 7, ¶ 21. However,

 9   in 2014, the Supreme Court in Harris v. Quinn, 573 U.S. 616, 648-49 (2014)

10   recognized non-union member IPs cannot be compelled to pay union dues. In light

11   of this, Ochoa objected to the withdrawal of dues in July 2014; the withdrawals

12   stopped at that time. ECF No. 1 at 7, ¶ 22. Ochoa does not complain about these

13   initial withdrawals.

14         1. First alleged violation: 2016-2017 withdrawals

15         In October 2016 “Defendants began withdrawing union dues” from her pay,

16   but “Ochoa only noticed this ten months later, in March 2017.” ECF No. 1 at 8, ¶

17   30. “As soon as [] Ochoa noticed the withdrawals, she began contacting SEIU 775

18

19

20

        ORDER GRANTING DEFENDANT PUBLIC CONSULTING GROUP,
        INC.’S MOTION TO DISMISS AND PUBLIC PARTNERSHIPS LLC’S
        MOTION TO DISMISS ~ 3
 1   to have it stop.” ECF No. 1 at 8, ¶ 31. 3 Ochoa “was first directed to a customer

 2   service line” and “[t]he woman [Ochoa] spoke with told [her] that SEIU 775 was

 3   withdrawing union dues from [her] salary because [she] had signed a union

 4   membership card.” ECF No. 1 at 8, ¶ 31. “Ochoa informed the woman that she

 5   had not, and demanded that she be shown the card.” ECF No. 1 at 8, ¶ 31. “SEIU

 6   775 eventually sent [Ochoa] a copy of the electronic signature and card that [she]

 7   had allegedly signed, dated May 28, 2016.” ECF No. 1 at 8, ¶ 32.

 8         “Ochoa immediately recognized that the signature was not her own [and]

 9   again contacted SEIU 775 and demanded that they stop withdrawing dues from her

10   salary, and remit the amount taken from her.” ECF No. 1 at 8, ¶ 33. “In June

11   2017, and after many attempts to have Defendants stop withdrawing dues from her,

12   Adam Glickman, secretary treasurer of SEIU 775, sent Ms. Ochoa a letter”

13   recognizing the electronic signature dated May 28, 2016 did not match her

14   signature. Included with the letter was a check made out to Ms. Ochoa for

15   $358.94. A month later, in July 2017, SEIU 775 sent a second letter to Ms. Ochoa,

16   for an additional $51.12. ECF No. 1 at 9, ¶¶ 34-35. “Ochoa, through her attorney,

17

18   3
           In Plaintiff’s proposed amended complaint, Ochoa alleges she spoke with

19   Public multiple times and Public employees eventually told her that she needed to

20   speak with SEIU 775 to stop the withdrawals. ECF No. 36 at 18, ¶¶ 53-59.

         ORDER GRANTING DEFENDANT PUBLIC CONSULTING GROUP,
         INC.’S MOTION TO DISMISS AND PUBLIC PARTNERSHIPS LLC’S
         MOTION TO DISMISS ~ 4
 1   rejected the checks sent to her by SEIU 775, so she could pursue her legal

 2   options.” ECF No. 1 at 11, ¶ 42. “From this point union dues stopped.” ECF No.

 3   1 at 9, ¶ 35.

 4          Ochoa asserts a representative from SEIU 775 forged her signature. ECF

 5   No. 1 at 2, ¶ 1. Ochoa recalls that, “[o]n May 28, 2016, an SEIU 775

 6   representative named ‘Vera’ arrived on [her] porch at her home.” ECF No. 1 at 7,

 7   ¶ 24. “Vera presented Ms. Ochoa with an iPad and told [her] that [she] needed to

 8   sign the iPad to verify [her] contact information.” ECF No. 1 at 7, ¶ 25. Ochoa

 9   declined the request, but Vera “insisted” Ochoa sign. ECF No. 1 at 8, ¶¶ 26-27.

10   “When Ms. Ochoa refused to sign, Vera became angry and walked away.” ECF

11   No. 1 at 8, ¶ 28. “As Vera walk away from the porch, Ms. Ochoa could see that

12   Vera was writing something on the iPad. Ms. Ochoa yelled to Vera ‘do not change

13   my info!’” ECF No. 1 at 8, ¶ 29.

14          2. Second alleged violation: 2018 withdrawal

15          Ochoa alleges that “[l]ess than a year after temporarily ceasing diverting Ms.

16   Ochoa’s wages to SEIU 775, Defendants again, in July 2018, began withdrawing

17   dues from Ms. Ochoa’s wages.” ECF No. 1 at 11, ¶ 43. According to Ochoa,

18   “Defendants withdrew dues from [her] salary for July and August 2018 [and] have

19   not fully refunded the monies taken from her.” ECF No. 1 at 11, ¶ 45. “As a

20   consequence, Ms. Ochoa again had to contact SEIU 775 representatives numerous

        ORDER GRANTING DEFENDANT PUBLIC CONSULTING GROUP,
        INC.’S MOTION TO DISMISS AND PUBLIC PARTNERSHIPS LLC’S
        MOTION TO DISMISS ~ 5
 1   times to stop withdrawing dues from her wages.” ECF No. 1 at 11, ¶ 43. Ochoa

 2   does not allege any facts related to what gave rise to these withdrawals.

 3         3. Procedural history

 4         Ochoa brought this suit on September 24, 2018 against SEIU 775, PCG,

 5   PPL, Cheryl Strange, in her capacity as secretary of the DSHS, and Jay Inslee, in

 6   his capacity as Governor of the State of Washington. ECF No. 1 at 1. In “Count I”

 7   and “Count II”, Ochoa alleges “Defendants violated [her] First Amendment rights

 8   when it withdrew union dues absent her consent” in 2016-2017 and 2018,

 9   respectively, and seeks damages under 42 U.S.C. § 1983 and costs and attorney’s

10   fees under 42 U.S.C. § 1988. ECF No. 1 at 12 (heading; emphasis removed); 15, ¶

11   56. In “Count III”, Ochoa requests a “declaratory judgment that Defendants

12   violated her First Amendment rights by withdrawing union dues without her

13   consent” and seeks “proper relief, to include [an] injunction[.]” ECF No. 1 at 16, ¶

14   63. In Count IV, Ochoa alleges that “Defendants failed to provide minimal

15   procedural due process to protect Ms. Ochoa’s rights” and seeks damages under 42

16   U.S.C. § 1983 and costs and attorney’s fees under 42 U.S.C. § 1988. ECF No. 1 at

17   17 (heading; emphasis removed), 18, ¶ 76. In “Count V”, Ochoa requests

18   “declaratory and injunctive relief declaring that the dues withdrawal procedure . . .

19   fails to meet minimum procedural safeguard requirements to protect [Ochoa’s

20   rights] . . . and ordering Defendants to cease abiding by such procedure.” ECF No.

        ORDER GRANTING DEFENDANT PUBLIC CONSULTING GROUP,
        INC.’S MOTION TO DISMISS AND PUBLIC PARTNERSHIPS LLC’S
        MOTION TO DISMISS ~ 6
 1   1 at 19, ¶ 82. In “Count VI”, Ochoa “seeks declaratory judgment that Defendants

 2   violated her First Amendment rights by failing to employ and abide by procedural

 3   due process safeguards protecting her rights” and “other further necessary or

 4   proper relief[.]” ECF No. 1 at 20, ¶¶ 86, 89. In “Count VII”, Ochoa alleges SEIU

 5   775 is liable for the tort of outrage when it forged Ochoa’s signature in order to

 6   wrongful procure union dues. ECF No. 1 at 20 (heading). In Count “VIII”, Ochoa

 7   asserts “Defendants willfully withheld wages und RCW 49.52.050[.]” ECF No. 1

 8   at 23 (heading; emphasis removed).

 9         PCG and PPL brought nearly identical motions to dismiss (ECF Nos. 19;

10   20). Ochoa opposes the Motions. ECF No. 28. Defendants Cheryl Strange and

11   Jay Inslee do not object to the Motions. ECF No. 27. These Motions are now

12   before the Court.

13                                STANDARD OF REVIEW

14         Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may

15   move to dismiss the complaint for “failure to state a claim upon which relief can be

16   granted.” “The burden of demonstrating that no claim has been stated is upon the

17   movant.” Glanville v. McDonnell Douglas Corp., 845 F.2d 1029 (9th Cir. 1988).

18         A motion to dismiss for failure to state a claim will be denied if the plaintiff

19   alleges “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

20   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

        ORDER GRANTING DEFENDANT PUBLIC CONSULTING GROUP,
        INC.’S MOTION TO DISMISS AND PUBLIC PARTNERSHIPS LLC’S
        MOTION TO DISMISS ~ 7
 1   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). When deciding, the Court may

 2   consider the plaintiff’s allegations and any “documents incorporated into the

 3   complaint by reference . . . .” Metzler Inv. GMBH v. Corinthian Colleges, Inc.,

 4   540 F.3d 1049, 1061 (9th Cir. 2008) (citation omitted). While the plaintiff’s

 5   “allegations of material fact are taken as true and construed in the light most

 6   favorable to the plaintiff[,]”the plaintiff cannot rely on “conclusory allegations of

 7   law and unwarranted inferences [] to defeat a motion to dismiss for failure to state

 8   a claim.” In re Stac Elecs. Sec. Litig., 89 F.3d 1399, 1403 (9th Cir. 1996) (citation

 9   and brackets omitted). That is, the plaintiff must provide “more than labels and

10   conclusions, and a formulaic recitation of the elements.” Twombly, 550 U.S. at

11   555.

12                                      DISCUSSION

13          Defendants PPL and PCG submitted separate, but very similar, motions to

14   dismiss requesting the Court dismiss all of Ochoa’s claims against them. PPL and

15   PCG argue Ochoa has failed to allege a plausible claim against PPL and PCG

16   under 42 U.S.C. § 1983 and under RCW 49.52.070. The Court agrees.

17   A. RCW 49.52.070

18          Ochoa alleges that “Defendant State, in concert with the other Defendants,

19   willfully withheld wages from Cindy Ochoa when it withheld union dues from her

20   wages without authorization.” ECF No. 1 at 23, ¶ 100. Specifically, Ochoa asserts

        ORDER GRANTING DEFENDANT PUBLIC CONSULTING GROUP,
        INC.’S MOTION TO DISMISS AND PUBLIC PARTNERSHIPS LLC’S
        MOTION TO DISMISS ~ 8
 1   that Public is liable for unlawful wage withholdings under RCW 49.52.050. ECF

 2   No. 228 at 19-20. Public argues Ochoa’s state claim fails because Ochoa did not

 3   allege facts suggesting Public willfully withheld wages. ECF No. 19 at 11-13; 20

 4   at 11-13. Public is correct.

 5         Pursuant to RCW 49.52.050(2, “[a]ny employer or officer, vice principal or

 6   agent of any employer . . . who . . . [w]illfully and with intent to deprive the

 7   employee of any part of his or her wages . . . pay any employee a lower wage” than

 8   he or she is entitled to is “guilty of a misdemeanor.” RCW 49.52.050. Said actors

 9   are also subject to civil liability “for twice the amount of the wages unlawfully . . .

10   withheld . . . , together with costs of suit and a reasonable sum for attorney’s

11   fees[.]” RCW 49.52.070. “Under RCW 49.52.050(2), a nonpayment of wages is

12   willful when it is not a matter of mere carelessness, but the result of knowing and

13   intentional action.” Ebling v. Gove’s Cove, Inc., 34 Wash. App. 495, 500 (1983)

14   (citation omitted). The actor’s “genuine belief that he is not obligated to pay

15   certain wages precludes the withholding of wages from falling within the operation

16   of RCW 49.52.050(2) and 49.52.070.” Id. (citation omitted).

17         Here, Ochoa concedes in her Complaint that Public “relied on SEIU 775

18   and/or the State and DSHS to determine which individuals consented to waive

19   their First Amendment rights, without requiring any corroboration or verification

20   that individuals waived those rights by clear and convincing evidence.” ECF No. 1

        ORDER GRANTING DEFENDANT PUBLIC CONSULTING GROUP,
        INC.’S MOTION TO DISMISS AND PUBLIC PARTNERSHIPS LLC’S
        MOTION TO DISMISS ~ 9
 1   at 13, ¶ 53. Ochoa does not allege facts suggesting Public had the intent to deprive

 2   Ochoa of her pay, nor does Ochoa allege any facts suggesting Public did not have a

 3   good faith belief that it was obligated to withhold wages pursuant to its contract

 4   with – and the directions of – the State. 4 Rather, based on Ochoa’s own Complaint

 5   (ECF No. 1), Public merely cut checks based on the information provided to them

 6   in accordance with the directions of the State. As such, Ochoa has failed to state a

 7   claim against Public based under RCW 49.52.070. Ebling, 34 Wash. App. at 500.

 8   B. 42 U.S.C. § 1983

 9         Ochoa argues that because Public, in fact, (1) withdrew union dues without

10   Ochoa’s consent, see ECF No. 28 at 5-6, and (2) rely on the State or SEIU 775 to

11   determine whether union dues should be withdrawn (without independently

12   verifying such), ECF No. 28 at 6-12, Public is liable under 42 U.S.C. § 1983 (and

13

14   4
           In reference to the 2016-2017 violations, Ochoa argues that “[d]espite [her]
15   repeated attempts to make [Public] stop, it took [Public] 10 months to stop the dues

16   deductions.” ECF No. 28 at 3. This contradicts Ochoa’s other allegations. Ochoa

17   stated in her complaint that she became aware of the deductions in May 2017
18   (after 10 months of dues had been withdrawn) and that the withdrawals stopped in

19   June or July of 2017 after SEIU 775 recognized the alleged forgery. ECF No. 1 at

20   8, ¶ 30, 9, ¶ 34. This leaves one or two months of a potential delay.

         ORDER GRANTING DEFENDANT PUBLIC CONSULTING GROUP,
         INC.’S MOTION TO DISMISS AND PUBLIC PARTNERSHIPS LLC’S
         MOTION TO DISMISS ~ 10
 1   42 U.S.C. § 1988 based on their presumed 1983 claim), ECF No. 28 at 12-19. This

 2   grossly oversimplifies the requirements of articulating a Section 1983 action.

 3         Title 42 U.S.C. § 1983 provides in relevant part:

 4         Every person who, under color of any statute, ordinance, regulation, custom,
           or usage, of any State . . . subjects, or causes to be subjected, any citizen of
 5         the United States or other person within the jurisdiction thereof to the
           deprivation of any rights, privileges, or immunities secured by the
 6         Constitution and laws, shall be liable to the party injured in an action at law,
           suit in equity, or other proper proceeding for redress . . . .”
 7

 8   “The terms of § 1983 make plain two elements that are necessary for recovery.”

 9   Adickes v. S. H. Kress & Co., 398 U.S. 144, 150 (1970). “First, the plaintiff must

10   prove that the defendant has deprived him of a right secured by the ‘Constitution

11   and laws’ of the United States.” Id. “Second, the plaintiff must show that the

12   defendant deprived him of this constitutional right ‘under color of any statute,

13   ordinance, regulation, custom, or usage, of any State or Territory.’” Id.

14         42 U.S.C. 1983 applies to “[e]very person who subjects, or causes to be

15   subjected, any citizen . . . to the deprivation of any rights . . . secured by the

16   Constitution and laws . . . .” By the plain language, a party is only liable under

17   Section 1983 for “their own illegal acts”; there is no vicarious liability. Connick v.

18   Thompson, 563 U.S. 51, 60 (2011) (quoting Pembaur v. Cincinnati, 475 U.S. 469,

19   479 (1986)). This requires more than establishing the actor is a “but-for” cause of

20   the constitutional violation. See Bd. of Cty. Comm’rs of Bryan Cty., Okl. v. Brown,

        ORDER GRANTING DEFENDANT PUBLIC CONSULTING GROUP,
        INC.’S MOTION TO DISMISS AND PUBLIC PARTNERSHIPS LLC’S
        MOTION TO DISMISS ~ 11
 1   520 U.S. 397, 410 (1997). “In order for a private individual to be liable for a §

 2   1983 violation when a state actor commits the challenged conduct, the plaintiff

 3   must establish that the private individual was the proximate cause of the

 4   violations.” Franklin, 312 F.3d at 445 (citation omitted). “[A]bsent some showing

 5   that a private party had some control over state officials’ decision [to commit the

 6   challenged act], the private party did not proximately cause the injuries stemming

 7   from [the act].” Id. at 446 (brackets in original) (quoting King v. Massarweh, 782

 8   F.2d 825, 829 (9th Cir. 1986)).

 9         Among other deficiencies, the Court finds Plaintiff has not alleged facts

10   suggesting Public was the proximate cause of the alleged constitutional

11   deprivations. Even assuming Public acted under color of law in providing payroll

12   services under a contract with the State – a dubious proposition that would convert

13   every contractor into a state actor – Public was merely an instrument of the alleged

14   deprivation that was caused by the State and/or SEIU 775.

15         Here, Ochoa complains that the 2016-2017 violations occurred as a result of

16   a forgery and Public’s alleged failure to verify the information provided by SEIU

17   775. Ochoa does not allege any facts regarding the 2018 violation. Ochoa misses

18   the forest for the trees in determining who actually caused the alleged

19   constitutional violations. Public did not forge Ochoa’s signature—an agent of

20   SEIU 775 purportedly did. Public did not establish the mechanism for processing

        ORDER GRANTING DEFENDANT PUBLIC CONSULTING GROUP,
        INC.’S MOTION TO DISMISS AND PUBLIC PARTNERSHIPS LLC’S
        MOTION TO DISMISS ~ 12
 1   the information—the State (or DSHS) did. The State is Ochoa’s employer. The

 2   State hired Public – a private company – to provide payroll services. The State

 3   determined from whom Public would receive the necessary information. And,

 4   ultimately, it was the State that withheld the funds by directing Public to process

 5   information as provided by SEIU 775. While Public was the instrument in

 6   directing payments, the complained of conduct is attributable to the State and/or

 7   SEIU 775, not Public. See Mendez v. Cty. of Los Angeles, 897 F.3d 1067, 1074

 8   (9th Cir. 2018) (“we must first determine what act or omission constituted the

 9   breach of duty, and then ask whether that act or omission was the but-for and

10   proximate cause of the plaintiff’s injuries” (emphasis own)); Craine v. Oliver

11   Chilled Plow Works, 280 F. 954, 957 (9th Cir. 1922) (“The causes that are merely

12   incidental or instruments of a superior or controlling agency are not

13   the proximate causes and the responsible ones, though they may be nearer in time

14   to the result. It is only when the causes are independent of each other that the

15   nearest is, of course, to be charged with the disaster.” (quoting Aetna Ins. Co. v.

16   Boon, 95 U.S. 117, 130 (1877))).

17         Notably, Ochoa has failed to provide any case law demonstrating liability in

18   similar circumstances, nor has Ochoa provided any case law demonstrating private

19   payroll services must independently investigate the veracity of the information or

20   otherwise implement procedures to ferret out forgeries and other incorrect

        ORDER GRANTING DEFENDANT PUBLIC CONSULTING GROUP,
        INC.’S MOTION TO DISMISS AND PUBLIC PARTNERSHIPS LLC’S
        MOTION TO DISMISS ~ 13
 1   information. It appears to be the State’s responsibility to pay its employees their

 2   fair wages; it is not Public’s responsibility to ensure the State is providing proper

 3   information, at least where the State did not specifically assign such responsibility

 4   to Public.

 5         Accordingly, the Court finds Ochoa has failed to state a claim against Public

 6   because the facts, as alleged, demonstrate Public was not the proximate cause of

 7   Ochoa’s alleged constitutional deprivations. Plaintiff’s constitutional claims –

 8   along with the related requests for declaratory actions – must be dismissed.

 9   C. Leave to Amend

10         The Ninth Circuit has repeatedly held that “a district court should grant

11   leave to amend even if no request to amend the pleading was made, unless it

12   determines that the pleading could not possibly be cured by the allegation of other

13   facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc). The

14   standard for granting leave to amend is generous.

15         Here, Plaintiff has also sought leave to amend within the time constraints of

16   the Court’s Scheduling Order, ECF No. 36, yet briefing on the motion has not been

17   completed. Because the Court cannot categorically rule out the possibility that

18   amendment could cure the defects, Ochoa must be granted leave to amend the

19   Complaint. The Court also observes that the proposed First Amended Complaint,

20   ECF No. 36 at 6-41, does not cure the noted deficiencies.

        ORDER GRANTING DEFENDANT PUBLIC CONSULTING GROUP,
        INC.’S MOTION TO DISMISS AND PUBLIC PARTNERSHIPS LLC’S
        MOTION TO DISMISS ~ 14
 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         1. Defendant Public Consulting Group, Inc.’s Motion to Dismiss (ECF No.

 3             19) is GRANTED without prejudice.

 4         2. Defendant Public Partnerships LLC’s Motion to Dismiss (ECF No. 20) is

 5             GRANTED without prejudice.

 6         3. Plaintiff may submit a First Amended Complaint within twenty (20)

 7             days of the date of this Order.

 8         4. Plaintiff’s Motion for Leave to File Amended Complaint, ECF No. 36, is

 9             DENIED as moot.

10         The District Court Executive is directed to enter this Order and furnish

11   copies to the parties.

12         DATED April 15, 2019.

13

14                                   THOMAS O. RICE
                              Chief United States District Judge
15

16

17

18

19

20

        ORDER GRANTING DEFENDANT PUBLIC CONSULTING GROUP,
        INC.’S MOTION TO DISMISS AND PUBLIC PARTNERSHIPS LLC’S
        MOTION TO DISMISS ~ 15
